                    19-23185-rdd
Label Matrix for local noticing           Doc 128-2    Filed
                                                 Clearbrook   09/06/19
                                                            Cross LLC         Entered 09/06/19 15:30:14
                                                                                               Internal RevenueExhibit
                                                                                                                 Service
0208-7                                                    Exhibit   B     Pg
                                                 c/o Robert Martin Company LLC1 of 6           PO Box 7346
Case 19-23185-rdd                                100 Clearbrook Road                           Philadelphia, PA 19101-7346
Southern District of New York                    Elmsford, NY 10523-1116
White Plains
Thu Sep 5 13:37:31 EDT 2019
Laboratory Corporation of America Holdings       New York City Dept. Of Finance                New York State Attorney General’s Offic
PO Box 12140                                     210 Joralemon Avenue                          Bureau of Internet and Technology
Burlington, NC 27216-2140                        Attn: Bankruptcy Section                      28 Liberty Street
                                                 Brooklyn, NY 11201-3716                       20th Floor
                                                                                               New York, NY 10005-1495

Parking Violations Bureau                       Retrieval-Masters Creditors Bureau, Inc.         State of Indiana
210 Joralemon Avenue                            PO Box 160                                       Office of the Attorney General
Brooklyn, NY 11201-3745                         Elmsford, NY 10523-0160                          IGCS-5th Floor
                                                                                                 302 W. Washington St.
                                                                                                 Indianapolis, IN 46204-2760

State of Texas                                  TN Dept of Revenue                               United States Attorney’s Office
c/o Attorney General’s Office                   c/o TN Attorney General’s Office                 Southern District of New York
Bankruptcy & Collections Division               Bankruptcy Division                              Attention: Tax & Bankruptcy Unit
P. O. Box 12548 MC-008                          PO Box 20207                                     86 Chambers Street, Third Floor
Austin, TX 78711-2548                           Nashville, TN 37202-4015                         New York, NY 10007-1825

Wagner, Ferber, Fine & Ackerman, PLLC           White Plains Division                            ACA International
c/o Steven S. Newburgh                          300 Quarropas Street                             PO Box 390106
McLaughlin & Stern PLLC                         White Plains, NY 10601-4140                      Minneapolis, MN 55439-0106
525 Okeechobee Blvd., Suite 1700
West Palm Beach, FL 33401-6327

ALSTON & BIRD LLP                               ALSTON & BIRD LLP                                Ahdoot & Wolfson PC
Attorneys for Optum360, LLC                     Attorneys for Optum360, LLC                      Attn: Tina Wolfson, Brad King, Theodore
90 Park Avenue                                  One Atlantic Center                              45 Main StreetSuite 528
New York, NY 10016-1387                         1201 W. Peachtree St.                            Brooklyn, NY 11201-1023
                                                Atlanta, Georgia 30309-3424

Allied Administrators for Delta Dental          Alston & Bird                                    Altice Business (Cablevision Lightpath, Inc.
P.O. Box 26908                                  Attn: Kimberly Peretti, Kate Hanniford,          PO Box 360111
San Francisco, CA 94126-6908                    950 F Street NW                                  Pittsburg, PA 15251-6111
                                                Washington, DC 20004-1491


Amanda Hayhurst and Donetta Huffman represen    American Express                                 American Express National Bank
Hayhurst Plaintiffs c/o Bailey & Gl             PO Box 981535                                    c/o Becket and Lee LLP
209 Capitol Street                              El Paso, TX 79998-1535                           PO Box 3001
Charleston, WV 25301-2210                                                                        Malvern PA 19355-0701


Andrew Berkowitz                                Apex Technology Services                         Armand Favilla
725 Lisa Circle                                 Attn: Larry Szebeni                              Genova & Malin LLP
Huntingdon Valley, PA 19006-2223                535 Connecticut Avenue                           1136 Route 9
                                                Suite 104                                        Wappingers Falls NY 12590-4905
                                                Norwalk, CT 06854-1713

BURSOR & FISHER, P.A.                           Berger Montague, PC                              Bisnar Chase LLP
Counsel for Elizabeth Hollway                   Attn: Jon Lambiras, Shanon Carson, Sherr         Attn: Brian D Chase, Jerusalem Beligan
888 Seventh Avenue                              1818 Market Street                               1301 Dove Street
                                                                                                                                EXHIBIT
New York, NY 10106-0001                         Suite 3600                                       Suite 120

                                                                                                                                  _____
                                                Philadelphia, PA 19103-3657                      Newport Beach, CA 92660-2491
                                                                                                                                    B
                    19-23185-rdd
Business Card Services                     Doc 128-2
                        (Jet Blue Mastercard)           Filed EDISON
                                                  CONSOLIDATED 09/06/19        Entered
                                                                      COMPANY OF          09/06/19
                                                                                 NEW YORK INC.       15:30:14       Exhibit
                                                                                                     CRA International, Inc
PO Box 23066                                               Exhibit
                                                  BANKRUPTCY GROUP   B    Pg   2 of 6                200 Clarendon Street
Columbus, GA 31902-3066                           4 IRVING PLACE 1875-S                              Attn; Accounts Receiva
                                                  NEW YORK, NY 10003-3502                            Boston, MA 02116-5092


CSI International, Inc.                          CT Corporation                                      Cablevision
PO Box 417                                       PO Box 4349                                         PO Box 742698
Williamsport, OH 43164-0417                      Carol Stream, IL 60197-4349                         Cincinnati, OH 45274-2698



Carella Byrne Cecchi Olstein Brody & Agnello     Cary Law Office                                     Charles River Associates
Attn: James Cecchi, Caroline Bartlett            Attn: Michael Cary                                  Attn: Janet Just
5 Becker Farm Road                               122 Capitol StSuite 200                             200 Clarendon Street
Roseland, NJ 07068-1741                          Charlston, WV 25301-2626                            Boston, MA 02116-5092


Clearbrook Cross   LLC                           Clearbrook JV LLC                                   Cohn, Lifland, Pearlman, Herrmann & Knoff, L
c/o Reich, Reich   & Reich, P.C.                 100 Clearbrook Rd                                   Attn: Peter Pearlman
235 Main Street,   Suite 450                     2nd Floor                                           250 Pehle Avenue
White Plains, NY   10601-2421                    Elmsford, NY 10523-1138                             Suite 401
                                                                                                     Saddlebrook, NJ 07663-5841

Conduent                                         Consolidated Edison, Inc.                           Creditron Corporation
Attn: David Kenney                               PO Box 1702                                         15800 Crabbs Branch Way
375 McCarter Highway                             New York, NY 10116-1702                             Suite 210
Newark, NJ 07114-2562                                                                                Rockville, MD 20855-2813


Criden & Love P.A.                               Cup-A-Jo Coffee Solutions                           D Nickens
Attn: Michael E. Criden                          Suite 324                                           C/o Kim Parker, Esq
7301 SW 57th Court                               382 Route 59                                        2123 Maryland Avenue
Suite 515                                        Monsey, NY 10952-3422                               Baltimore, MD 21218-5614
South Miami, FL 33143-5339

Department of the Treasury                       Dicello Levitt Gutzler LLC                          End Point Corporation
Internal Revenue Service                         Attn: Adam Levitt, Amy Keller                       Attn: Rick Peltzman
Post Office Box 7346                             Ten North Dearborn Street                           304 Park Avenue South
Philadelphia, PA 19101-7346                      Eleventh Floor                                      Suite 214
                                                 Chicago, IL 60602-4276                              New York, NY 10010-4321

Epiq Corporate Services, Inc                     Esensten Law                                        FedEx
Attn: Managing Director, Legal Departmen         Attn: Robert Esensten, Jordan Esensten              PO Box 371461
10300 SW Allen Blvd                              12100 Wilshire Blvd                                 Pittsburgh, PA 15250-7461
Beaverton, OR 97005-4833                         Suite 1660
                                                 Los Angeles, CA 90025-7124

Federal Express                                  Finkelstein Blankinship, Frei-Pearson & Garb        Geist Schwarz & Jellinek, PLLC
PO Box 371461                                    Attn: Jeremiah Lee Frei-Pearson                     One North Lexington Avenue11th floor
Pittsburgh, PA 15250-7461                        445 Hamilton AvenueSuite 605                        White Plains, NY 10601
                                                 White Plains, NY 10601-1827


Giatras Law Firm                                 Gibbs Law Group LLP                                 Golden Scaz Gagain
Attn: Troy Giatras, Matthew Stonestreet,         Attn: Eric Gibbs, David Berger                      Attn: Charles McHale
118 Capitol Street                               501 14th Street                                     201 North Armenia Avenue
Suite 400                                        Suite 1110                                          Tampa, FL 33609-2303
Charlston, West Virginia 25301-2614              Oakland, CA 94612-1488
                    19-23185-rdd
Gordon Rees Scully Mansukhani           Doc 128-2    Filed
                                               Greenwich    09/06/19
                                                         Legal              Entered 09/06/19 15:30:14
                                                               Associates LLC                HOGAN LOVELLS USExhibit
                                                                                                              LLP
1111 Broadway, Suite 1700                               Exhibit
                                               Attn: Adam Frankel B    Pg   3 of 6           Counsel for Laboratory Corporation
Oakland, CA 94607-4023                            881 Lake Avenue                                of America Holdings
                                                  Greenwich, CT 06831-3019                       390 Madison Avenue
                                                                                                 New York, New York 10017-2513

Hinshaw & Culbertson, LLP                         Hogan & Lovells US LLP                         Hudson Valley Fire Inc.
Attn: Carlos Ortiz                                555 Thirteenth St NW                           136 Washington Street
151 N. Franklin Street                            Marcy Wilder, Allison Holt                     Peekskill, NY 10566-3215
Suite 2500                                        Washington, DC 20004-1109
Chicago, IL 60606-1915

Hyde & Swigert                                    International Business Machines Corp.          JP McHale Pest Management, Inc.
Attn: Joshua Swigert                              PO Box 643600                                  PO Box 98
2221 Camino Del Rio South                         Pittsburgh, PA 15264-3600                      Montrose, NY 10548-0098
Suite 101
San Diego, CA 92108-3609

Jack Henry & Associates, Inc                      Jackson Lee PA                                 Javerbaum Wurgaft Hicks Kahn Wikstrom and Si
PO Box 609                                        Attn: Jared Michael Lee                        1000 Haddonfield-Berlin Road
Monett, MO 65708-0609                             1991 Longwood Lake Nary Rd                     Suite 203
                                                  Longwood, FL 32750-4620                        Michael Galpern
                                                                                                 Vorhees, NJ 08043-3520

Jones Wolf & Kapasi LLC                           Jones, Wolf & Kapasi, LLC                      Kaplan Fox & Kilsheimer LLP
Attn: Joseph Jones                                60 East 42nd St., 46th Floor                   Attn: Frederic Fox, Joel Strauss, David
375 Passaic Ave                                   New York, NY 10165-0043                        850 Third Avenue
Suite 100                                                                                        14th Floor
Fairfield, NJ 07004-2000                                                                         New York, NY 10022-7237

Kaplan Fox & Kilsheimer LLP                       Kazerouni Law Group, APC                       Kehoe Law Firm PC
Attn: Laurence King, Mario Choi                   Attn: Seyed Abbas Kazerounian                  Attn: John Kehoe
350 Sansome Street                                245 Fischer Avenue                             41 Madison Avenue
Suite 400                                         Suite D1                                       31st Floor
San Francisco, CA 94104-1308                      Costa Mesa, CA 92626-4539                      New York, NY 10010-2345

Keith H. Wofford                                  Kelly Law Offices LLC                          Konica Minolta Premier Finance
Ropes & Gray LLP                                  Attn: Thomas Kelly III                         PO Box 3072
1211 Avenue of the Americas                       3000 Atrium Way                                Cedar Rapids, IA 52406-3072
New York, NY 10036-8704                           Suite 291
                                                  Mount Laurel, NJ 08054-3928

Lana Wilk as Proposed Class Claimant              Law Offices of Ron Bochner                     Law Offices of Todd Friedman PC
c/o Zimmerman Law Offices, P.C.                   Attn: Ron Bochner                              Attn: Todd Friedman
77 West Washington Street, Suite 1220             3905 State St                                  21550 Oxnard Street
Chicago, Illinois 60602-3247                      Santa Barbara, CA 93105-3138                   Suite 780
                                                                                                 Woodland Hills, CA 91367-7104

Lemberg Law LLC                                   Levin, Papantonio, Thomas, Mitchell, Raffert   LexisNexis Risk Solutions
Sergei Lemberg                                    Attn: Matt Schultz, Bill Cash, Brenton G       Attn: Andrew Rothman
43 Danbury Road                                   316 S Baylen St                                1000 Alderman Drive
3rd Floor                                         Suite 600                                      Alpharetta, GA 30005-4101
Wilton, CT 06897-4430                             Pensacola, FL 32502-5996

Liberty Mutual Insurance                          Lieff Cabraser Heimann & Bernstein LLP         Lieff Cabraser Heimann & Bernstein LLP
PO Box 2839                                       Attn: Jason Lichtman, Sean Petterson           Attn: Michael Sobol
New York, NY 10116-2839                           250 Hudson Street                              275 Battery Street
                                                  8th Floor                                      29th Floor
                                                  New York, NY 10013-1413                        San Francisco, CA 94111-3305
Linda S. Allen      19-23185-rdd         Doc 128-2
                                                LippesFiled
                                                       Mathias09/06/19       Entered
                                                               Wexler Friedman LLP   09/06/19 15:30:14       Exhibit LLC
                                                                                              Lite Depaqlma Greenberg
4713 Caspian Ave.                                        Exhibit
                                                50 Fountain Plaza  B    Pg   4 of  6          Attn: Bruce Greenberg
Farmington, NM 87402-1718                         Buffalo, NY 14202-2216                        570 Broad Street
                                                                                                Suite 1201
                                                                                                Newark, NJ 07102-4532

Locks Law Firm LLC                                Mack-Cali CW Realty Associates LLC            Messer Strickler, Ltd.
Attn: James A. Barry                              PO Box 416382                                 225 W. Washington St.
801 N. Kings Highway                              Boston, MA 02241-6382                         SUITE 575
Cherry Hill, NJ 08034-1513                                                                      Chicago, IL 60606-0099


Michael P. McIlree, Attorney at Law               Morgan & Morgan Complex Litigation Group      N.Y. State Dept. Of Taxation And Finance
100 Brown Avenue                                  Attn: John Yanchunis, Patrick Barthle         Bankruptcy/Special Procedures Section
Suite 2                                           201 N. Franklin Street7th Floor               P.O. Box 5300
Chesterson, IN 46304-2390                         Tampa, FL 33602                               Albany, NY 12205-0300


New York State Office of the Attorney Genera      Nussbaum Law Group PC                         Nuvei Technologies
Bureau of Internet and Technology                 Linda Nussbaum, Bart Cohen                    5000 Legacy Drive, Suite 320
Attn: Clark P. Russell, Deputy Bureau Ch          1211 Avenue of the Americas                   Plano, TX 75024-3112
28 Liberty Street, 20th Fl                        40th Floor
New York, NY 10005-1495                           New York, NY 10036-8718

O’Connell & Aronowitz                             OLSTEIN, BRODY & AGNELLO                      Office of the Sheriff
Kurt Bratten                                      Attorneys for MDL Class Plaintiffs            111 Grove Street
54 State Street                                   5 Becker Farm Rd.                             White Plains, NY 10601-2509
Albany, NY 12207-2540                             Roseland, New Jersey 07068-1741


Office of the United States Trustee               Online Data Exchange LLC                      Optimum by Altice
Attn: Serene K. Nakano                            12276 San Jose Blvd                           1111 Stewart Avenue
U.S. Federal Office Building                      Suite 427                                     Bethpage, NY 11714-3581
201 Varick St., Room 1006                         Jacksonville, FL 32223-8629
New York, New York 10014-9449

Oxford Health Plans                               Oxford Health Plans                           PCI Group, Inc.
ATTN: CDM/Bankruptcy                              PO BOX 1697                                   Attn: Christian Kropac
185 Asylum Street                                 Newark, NJ 07101-1697                         PO Box 566
03B                                                                                             Pineville, NC 28134-0566
Hartford, CT 06103-3408

Paylocity Corporation                             Pitney Bowes Global Financial Services LLC    Pontello & Bressler
Dept #2007                                        PO Box 3718877                                Attn: Dominic Pontello
PO Box 87844                                      Pittsburgh, PA 15250-0001                     406 Boones Lick Rd
Carol Stream, IL 60188-7844                                                                     St Charles, MO 63301-3509


Proshred Security                                 Protection One Alarm Monitoring, Inc.         REICH REICH & REICH, P.C.
5 W. Main Street                                  PO BOX 219044                                 Attorneys for Clearbrook Cross LLC
Suite 200                                         Kansas City, MO 64121-9044                    235 Main Street, Suite 450
Elmsford, NY 10523-2437                                                                         White Plains, New York 10601-2421


ROPES & GRAY LLP                                  Robbins Geller Rudman & Dowd LLP              Robbins Geller Rudman & Dowd LLP
Counsel for CareCentrix Inc.                      Attn: Paul Geller, Stuart A. Davisdon         Attn: Samuel H. Rudman, Mark S. Reich
1211 Avenue of the Americas                       120 East Palmetto Park RoadSuite 500          58 S. Service Road
New York, NY 10036-8704                           Boca Raton, FL 33432                          Suite 200
                                                                                                Melville, NY 11747-5103
Robert L. Clark     19-23185-rdd         Doc 128-2    Filed
                                                Robinson     09/06/19
                                                         Calcagnie Inc    Entered 09/06/19 15:30:14
                                                                                           Ropes & Gray Exhibit
131 Overlook Ter                                         Exhibit   B
                                                Attn: Daniel Robinson  Pg 5 of 6           2099 Pennsylvania Ave, NW
Lander, WY 82520-3930                             19 Corporate Plaza Drive                     Edward McNicholas
                                                  Newport Beach, CA 92660-7904                 Washington, DC 20006-6809


Russell Fuch                                      Sauder Schelkopf LLC                         Seeger Weiss LLP
975 Banks North Road                              555 Lancaster Avenue                         55 Challenger Road
Fairfield, CT 06824-1704                          Joseph Sauder, Matthew Schelkopf, Joseph     6th Floor
                                                  Berwynn, PA 19312-1680                       Christopher Seeger, Parvin Aminolroaya
                                                                                               Ridgefiled Park, NJ 07660-2109

Seeger Weiss LLP                                  Sentient Solutions Limited                   Service Express, Inc
Attn: Jennifer Scullion                           Guinness Enterprise Centre                   Dept 6306
77 Water Street                                   Taylor’s Lane, Dublin 8                      PO Box 30516
8th Floor                                         IRELAND                                      Lansing, MI 48909-8016
New York, NY 10005-4418

Sessions Firm, LLC                                Sheehan & Associates, PC                     Sidley Austin
Attn: Sunny Sheppard                              Spencer Sheehan                              Attn: David Hoffman, Kate Heinzelman, Cl
3850 N. Causeway Blvd                             505 Northern Blvd                            1501 K Street NW
Suite 200                                         Suite 311                                    Washington, DC 20005-1420
Metairie, LA 70002-7227                           Great Neck, NY 11021-5101

Sidley Austin LLP                                 Skadden, Arps, Slate, Meagher & Flom LLP     Staples Business Advantage
Attorneys for Quest Diagnostics Inc.              Four Times Square                            PO Box 105638
787 Seventh Avenue                                New York, NY 10036-6522                      Atlanta, GA 30348-5638
New York, NY 10019-6018


Suburban Carting Co.                              TN Dept of Revenue                           Tennessee Departmemt of Revenue
566 North State Rd                                c/o TN Attorney General’s Office,            c/o Attorney General’s Office
Briarcliff Manor, NY 10510-1522                   Bankruptcy Division                          P.O. Box 20207
                                                  PO Box 20207                                 Nashville, TN 37202-4015
                                                  Nashville, Tennessee 37202-4015

The Answer Company                                The Law Offices of Andres Mointejo, Esq      The Law Offices of Gary Merenstein
PO Box 3442                                       Attn: Andres Montejo                         Attn: Gary Merenstein
New York, NY 10163-3442                           6157 NW 167th Street                         773 Furrow Way
                                                  Suite F-21                                   Lafayette, CO 80026-9438
                                                  Miami, FL 33015-4357

Trans Union, LLC                                  Twilio, Inc.                                 United States Trustee
PO Box 99506                                      375 Beale Street, Suite 300                  Office of the United States Trustee
Chicago, IL 60693-9506                            San Fransico, CA 94105-2177                  U.S. Federal Office Building
                                                                                               201 Varick Street, Room 1006
                                                                                               New York, NY 10014-9449

Vanguard Cleaning Systems                         Verizon Wireless                             Waller Landsden Dortch & Davis LLP
Attn: Adrienne Hays                               PO Box 408                                   Attn: Derek Edwards
155 Airport Executive Park                        Newark, NJ 07101-0408                        511 Union Street
Nanuet, NY 10954-5261                                                                          Suite 2700
                                                                                               Nashville, TN 37219-1791

Waller Lansden Dortch & Davis, LLP                Waller Lansden Dortch & Davis, LLP           Webrecon, LLC.
Attorneys for Nuvei Technologies, Inc.            Nuvei Technologies, Inc.                     6115 28th St. SE
100 Congress Ave., Suite 1800                     511 Union Street, Suite 2700                 Suite 214
Austin, Texas 78701-4042                          Nashville, TN 37219-1791                     Grand Rapids, MI 49546-6942
                    19-23185-rdd
Wells Fargo Vendor Fin Serv               Doc 128-2    FiledCounty
                                                 Westchester  09/06/19       Entered
                                                                   Dept. Of Public Safety09/06/19 15:30:14
                                                                                                  Windstream     Exhibit
PO Box 70241                                              Exhibit
                                                 CIVIL BUREAU      B    Pg   6 of  6              1450 N Center Point Rd
Philadelphia, PA 19176-0241                          110 Grove Street, Room L217                          Hiawatha, IA 52233-1232
                                                     White Plains, NY 10601-2519


Windstream Enterprise                                Worldpay ISO Inc                                     Yanwitt LLP
PO Box 70268                                         8500 Governors Hill Dr                               Attn: Russell Marc Yankwitt
Philadelphia, PA 19176-0268                          MD 1GH2X2                                            140 Grand Street
                                                     Symmes Township, OH 45249-1384                       Suite 705
                                                                                                          White Plains, NY 10601-4836

Steven Wilamowsky
Chapman and Cutler LLP
1270 Avenue of the Americas, 30th Floor
New York, NY 10020-1708




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)CareCentrix Inc.                                  (u)Conduent State & Local Solutions, LLC             (u)MDL Class Plaintiffs




(u)Nuvei Technologies, Inc.                          (u)Optum360, LLC                                     (u)Quest Diagnostics Inc.




(u)ExpertSource Global Services Private Limit        (u)Elizabeth Hollway                                 End of Label Matrix
Unit No. 102, 1st Floor                                                                                   Mailable recipients   156
Deekay Tech Park, Plot No C-99                                                                            Bypassed recipients     8
TTC Industrial Area, MIDC                                                                                 Total                 164
Turbhe Navi Mumbai
Thane MH 400705 IN
